Citation Nr: 0121928	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  99-21 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether a debt, originally in the amount of $12,905.00, 
arising from an overpayment of benefits was properly created.  

2.  Entitlement to waiver of a debt arising from an 
overpayment of benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from May 1991 to August 1993.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision of Department of Veterans Affairs 
(VA) Committee on Waivers and Compromises at Regional Office 
(RO) in North Little Rock, Arkansas. 


FINDINGS OF FACT

1.  The veteran's child received educational assistance 
effective August 24, 1998.

2.  Until adjustment of the veteran's account by VA in 
December 1998, the veteran received special monthly 
compensation at a higher rate based upon the existence of the 
child who at that time was in receipt of educational 
benefits.  

3.  The veteran was not entitled to receive benefits at a 
higher rate based upon the existence of a child who was in 
receipt of educational assistance; this gave rise to an 
legitimate indebtedness of $556.00. 

4.  The veteran and his first wife divorced December [redacted], 
1994.  

5.  The veteran married his second wife on October [redacted], 1995.  

6.  The veteran did not notify VA of his divorce or of his 
second marriage until January 1999, resulting in an 
indebtedness originally calculated as $12,349.00.  

7.  The veteran was not entitled to receive additional 
compensation on the basis of having a spouse between December 
[redacted], 1994, and October [redacted], 1995, and was unjustly enriched by 
the receipt of such additional compensation during this 
period.

8.  Repayment of the amount of the debt not waived would not 
result in undue financial hardship. 


CONCLUSIONS OF LAW

1.  An indebtedness, originally calculated as $12,905.00, was 
properly created.  38 U.S.C.A. §§ 101, 115, 3562 (West 1991); 
38 C.F.R. §§ 3.401, 3.501, 21.3023 (2000).  

2.  A partial waiver of recovery of an overpayment, 
originally calculated as $12,905.00, is warranted; waiver is 
not warranted for the amount of the debt resulting from the 
receipt of benefits for a child who was receiving educational 
assistance and resulting from the receipt of benefits based 
on the veteran's status as married between December [redacted], 1994 
and the date of his remarriage on October [redacted], 1995.  38 
U.S.C.A. §§ 5302,  5107 (West 1991); 38 C.F.R. §§ 1.962, 
1.963, 1.965 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Creation of Debt

At issue is the validity of a debt originally calculated as 
$12,905.00.  The indebtedness resulted from (1) receipt of 
benefits by the veteran on behalf of a dependent child during 
a period of time in which the child was receiving direct 
educational assistance benefits from the VA and (2) receipt 
of benefits received by the veteran based upon his status as 
married for a period of time after the veteran's divorce.  
The Board concludes that both bases for the debt were proper, 
and that the debt was, therefore, properly created.

Concerning the additional benefits paid on the basis of the 
veteran's marital status, the record shows that the veteran 
and his wife divorced on December [redacted], 1994.  The veteran 
married another woman on October [redacted], 1995.

In January 1999, the veteran, in a Declaration of Status of 
Dependents, informed the VA that he had divorced and 
remarried.  The veteran incorrectly indicated that he was 
divorced in December 1993.  The RO determined that the 
veteran ceased to be entitled to benefits based upon the 
veteran's marriage to his first wife as of the reported date 
of divorce.  The RO also determined that the veteran was 
entitled to benefits based upon the second marriage as of the 
date of the January 1999 submission.  Based upon this 
information, the RO calculated an overpayment of $12,349.00 
attributed to the receipt of benefits predicated upon the 
veteran's marital status.  The RO has since reduced that 
amount based upon later obtained information that correctly 
identified that the divorce in question occurred in December 
1994.  

Concerning the additional benefits paid to the veteran for 
his dependent children, the record shows that one of the 
veteran's children applied for educational assistance in 
October 1998.  In November 1998, the claim was granted, 
effective August 24, 1998.  Until adjustment of the veteran's 
account by VA in December 1998, the veteran received special 
monthly compensation at a higher rate based upon the 
existence of the child who at that time was in receipt of 
educational benefits.  The veteran's receipt of additional 
benefits during this period of time, based upon a child who 
was in receipt of educational assistance, resulted in an 
overpayment of $558.00.

Compensation is paid at a higher rate, in the case of 
veterans whose disabilities are evaluated as more than 30 
percent disabling, where the veteran has a spouse and/or 
children.  The rate of additional compensation varies 
depending upon the number of children the veteran has and 
whether or not the veteran is married.  38 U.S.C.A. § 115.  
The term "child" includes a legitimate child under the age 
of 18 years or who, after attaining the age of 18 years is 
pursuing a course of instruction at an approved educational 
institution.  38 U.S.C.A. § 101(4).  

However, an election of educational assistance either before 
or after the age of 18 years is a bar to subsequent payment 
or increased rates or additional dependency and indemnity 
compensation on account of the child based on school 
attendance on or after the age of 18 years.  38 U.S.C.A. 
§ 3562; 38 C.F.R. § 21.3023.  The veteran, therefore, was not 
entitled to increased compensation, the entitlement to which 
was predicated upon the existence of a child who, during the 
time period in question, was over the age of 18 years and in 
receipt of educational assistance.  

The child in question turned 18 years on August [redacted], 1998, and 
the award of educational benefits was made effective August 
24, 1988.  As of that date, the payment of those educational 
benefits was a bar to receipt by the veteran of benefits the 
award of which was predicated upon the existence of this 
child.  The resulting indebtedness of $558.00, therefore, was 
properly created.  

Furthermore, as observed in the statement of the case, the 
effective date for additional compensation based upon a 
marriage is the date of the marriage, if evidence of the 
event if received within one year of the event; otherwise the 
effective date if the date of notice is received by the VA of 
the dependent's existence.  38 C.F.R. § 3.401.  The effective 
date of discontinuance of pension or benefits in the case of 
a divorce, generally, is the last day of the month in which 
the divorce occurred, except that section 306 and old-law 
pension reductions or terminations are effective the last day 
of the calendar year in which the divorce occurred.  
38 C.F.R. § 3.501.  

Therefore, as of December [redacted], 1994 - which is the last day of 
the month in which the divorce occurred -- the veteran was 
not entitled to increased benefits based upon his first 
marriage.  He did not notify the VA of the second marriage 
until January 1999, more than a year after the date of the 
second marriage.  Therefore, he was not entitled to increased 
benefits based upon the existence of the second marriage 
until the receipt by the VA of notice of the second marriage 
in January 1999.  As such, the indebtedness originally in the 
amount of $12,349.00, and later adjusted by the RO, was 
properly created.  

The total indebtedness at issue in this case, originally 
calculated in the amount of $12,905.00, was properly created 
and, absent a waiver of indebtedness, may not be avoided.  

Waiver

Recovery of an overpayment may be waived if there is no 
indication of fraud, misrepresentation, or bad faith, on the 
part of the person or the persons having an interest in 
obtaining the waiver, and recovery of such indebtedness would 
be against equity and good conscience.  See 38  U.S.C.A. § 
5302; 38 C.F.R. §§ 1.962, 1.963..  An indication of fraud, 
misrepresentation, or bad faith is a statutory bar to waiver.  
38 U.S.C.A. § 5302(c).  The misrepresentation must be more 
than non-willful or mere inadvertence.  38 C.F.R. § 1.962(b).  
The term bad faith generally describes one who seeks to gain 
thereby at another's expense.  38 C.F.R. § 1.965(b)(2).  

The standard "Equity and Good Conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the Government.  See 38 
C.F.R. § 1.965.  In making this determination,  consideration 
will be given to the following elements, which are not 
intended to be all inclusive: 

(1)  Fault of the debtor.  Where actions 
of the debtor contribute to the creation 
of the debt. 

(2)  Balancing of faults.  Weighing fault 
of debtor against Department of Veterans 
Affairs fault. 

(3)  Undue hardship.  Whether collection 
would deprive  debtor or family of basic 
necessities. 

(4)  Defeat the purpose.  Whether the 
withholding of benefits or recovery would 
nullify the objective for which the 
benefits were intended. 

(5)  Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor. 

(6)  Changing position to one's 
detriment.  Reliance on Department of 
Veterans Affairs benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation. 

38 C.F.R. § 1.965.

The Board finds that the indebtedness in this case is not the 
result of fraud, misrepresentation, or bad faith.  The Board 
notes in this respect that the veteran has a 100 percent 
rating for organic mental disorder.  Furthermore, the veteran 
was forthcoming, albeit belatedly, in his January 1999 
submission concerning the prior divorce and the subsequent 
remarriage.  

That said, the veteran was not entirely without fault in the 
creation of most of the indebtedness at issue.  The veteran 
received notice on numerous occasions from VA that his 
benefits were predicated upon existence of dependents and 
that he should notify VA of any change in the status of his 
dependents because such a change could affect his entitlement 
to benefits.  For instance, VA sent the veteran a letter in 
December 1993 informing him that compensation included 
additional amounts based upon the veteran's marriage and the 
existence of his children and notifying him that he was 
required to notify VA immediately of any change in status of 
a dependent.  VA sent the veteran several similar letters 
thereafter.  He did not, however, notify VA of the divorce or 
of the remarriage until many years after both, when he 
submitted a declaration of status of dependents in January 
1999.  

The Board acknowledges that the veteran is not incompetent.  
Nonetheless, he is rated 100 percent disabled on the basis of 
an organic mental disorder since 1993.  Consequently, at his 
hearing in May 2001, I attempted to ascertain whether the 
veteran understood the basis for the creation of the debt at 
issue here.  His confusion as to this matter was evident.  It 
is credible that the veteran attempted to fulfill his 
obligations to notify VA of his dependents' status to the 
best of his ability.  Although the veteran is not entirely 
without fault, his fault is minimized by the type of 
disability from which he suffers.  

VA was not at fault in the creation of the indebtedness; in 
this respect, the numerous statements sent by VA to the 
veteran should have placed him on notice vis-à-vis his 
obligation to keep the VA apprised of any change in 
circumstances.  When informed of a change in status, VA acted 
promptly.  

Financial status reports submitted by the veteran reflect 
that he has some means, although limited, to repay the 
indebtedness at issue.  A Financial Status Report dated 
February 1999 lists a total monthly income of $2,450.00 and 
total monthly expenses of $2,400.00.  A Financial Status 
Report dated May 2001, submitted to the Board with waiver of 
consideration by the RO, reflects a total monthly income of 
$4,294.00 and total monthly expenses of $3,081.00.  

The Board observes, however, that but for the belated manner 
in which the veteran notified VA of his second marriage, he 
would have been entitled to benefits arising from the date of 
marriage, which occurred in October 1995.  Therefore, there 
was no unjust enrichment with respect to those monies paid in 
connection with the veteran's status as married between that 
date and the date of VA's notification of his second 
marriage.  The Board, therefore, waives the amount of the 
indebtedness that results from the application of the 
effective date rules in this instance.  In other words, the 
Board waives the amount of the debt that resulted from the 
payment of benefits based on marriage between December [redacted], 
1994 (the last day of the month in which the divorce 
occurred) and October [redacted], 1995 (the date of the veteran's 
remarriage).  Not waived is that amount arising from the 
receipt of benefits for a child who was receiving educational 
assistance and the amount arising from receipt of benefits 
based upon the veteran's status as married for the period 
during which he was not, in fact, married after his 
eligibility based on his first marriage terminated.   


ORDER

The veteran's indebtedness, originally calculated as 
$12,905.00, is partially waived.  The amount waived is the 
amount that results from the payment of benefits based on 
marriage between December [redacted], 1994 (the last day of the month 
in which the divorce occurred) and October [redacted], 1995 (the date 
of the veteran's remarriage).  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

